Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.   	 Applicants’ arguments and amendments and affidavit filed on 5/19/2022, overcome the rejections of record. Upon consideration of the interview 16(See attached Interview summary) and after further review and further searches made by the examiner including STIC search, an agreement was made to make the application in condition for allowance. 

Status of the application
3.	Claims 16-18, 20, 22-24 and 26, 28-30 are pending in this office action.
Claims 16-18, 20, 22-24 and 26, 28-30 have been allowed. 

Reasons for allowance
4.	The primary reasons for allowances are
(a) No prior art alone or in combination address the claim limitation of the amended claims 16, 24 and 29. Examiner did further searches and found one closest prior art by Ikeda et al. US 2009/0047396 which discloses broad range amounts of potassium chloride and/or K-lactate (K-lactate can be from cheese whey source [0023])  can be used as substitute for sodium chloride in food or beverage composition ([0020], [0021], [0023], in combination with other calcium ion sequestering salts e.g. potassium pyrophosphate, tripotassium citrate etc. ([0027]). However, this prior art alone or in combination cannot meet all the claim limitations of amended independent method claims 16,24,29, absent which the claimed invention is properly unexpected and nonobvious as argued by the applicants (in Remarks, page 6, second paragraph including foot note) and is agreed by the examiner. Therefore, the application has been considered to be in condition for allowance.
(b) Examiner further considered STIC search (Attached) and did not get any prior art alone or in combination, meet the amended independent claims 16, 24, 19. 
(e) As these are the method steps, therefore, each of the steps with their respective amended claim limitations as claimed in the independent method claim 1, 24, 29 are not properly disclosed by the combinations of references, therefore, the amendment overcomes the rejections of record. 
Therefore, the application has been considered to be in condition for allowance.

Correspondence
5. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792    

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792